ITEM 77D At a regular meeting held on June 29, 2010, the Board of Trustees of Dreyfus Manager Funds I adopted the following non-fundamental policies for Dreyfus Research Core Fund: Under normal circumstances, the fund invests at least 80% of its net assets in common stocks (or other instruments with similar economic characteristics). The f und may invest up to 25% of its assets in foreign securities. The f und's stock investments may include common stocks, preferred stocks and convertible securities, including to a limited degree, those purchasedin initial public offerings.
